                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. KRAUS, and                                 CIVIL ACTION
MARGARET M. KRAUS

       V.

ALCATEL-LUCENT, et al.                               NO. 18-2119              NOV 2 1 20f9
                                                                            f~KMAN, Cletk
                                                                          13Y.~Dep. Clerk
                                             ORDER

       AND NOW, thislDday of November, 2019, upon considerat10n of Plaintiffs' Motion to

Compel More Specific Answers to Interrogatories and Requests for Production and Requests for

Admission from Lockheed, docketed in this case as Document No. 441, and the response thereto,

1t is hereby ORDERED that the motion 1s GRANTED IN PART and DENIED Il\' PART, as

follows:

       Defendant Lockheed Martin Corporation is directed to serve, within five days of the

fihng date of this Order, a supplemental response to Interrogatory 3(1), identifying any subsidiary

or predecessor from which it assumed liability for asbestos used in products sold to, or used by,

the Umted States Navy prior to 1967.

       The motion is otherwise DENIED.



                                                     BY THE COURT:




                                                               .HART
                                                               ST ATES MAGISTRATE JUDGE
